Citation Nr: 0311573	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Whether the appellant is entitled to dependency and 
indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
June 1945; he died on March [redacted] 1987.  The appellant is his 
surviving spouse.  

This matter arises from an April 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran died on March [redacted] 1987, as the result of 
respiratory failure due to or as the consequence of 
staphylococcus aureus pneumonia.  

3.  At the time of the veteran's death, service connection 
was in effect for a residual scar of the right temporal 
region as the result of a shell fragment wound, evaluated as 
noncompensable; residuals of a bullet wound of the right 
mastoid area, evaluated as noncompensable; and residuals of a 
hemorrhoidectomy, also evaluated as noncompensable.  The 
veteran was not receiving, and was not entitled to receive, 
disability compensation at the time of his death. 

4.  The evidence of record does not indicate that a causal 
link existed between the veteran's fatal respiratory failure 
and staphylococcus aureus pneumonia and either his service-
connected disabilities or his active military service.  Nor 
is there any indication that the veteran's service-connected 
disabilities caused or contributed substantially and 
materially to his death.  

5.  The veteran had not been rated by VA as totally disabled 
for a continuous period of at least 10 years immediately 
preceding his death, or as totally disabled continuously 
since his release from active duty and for at least five 
years immediately preceding his death as the result of 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2002).  

2.  Entitlement to DIC benefits based upon the provisions of 
38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. §§ 1318, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.22 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim, inform her 
whether she or VA bears the burden of producing or obtaining 
that evidence or information, and inform her of her appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant was furnished a statement of the case, as well 
as supplemental statements of the case, that informed her of 
the evidence used in conjunction with her appeal, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by RO letter dated May 2, 2001, the appellant was 
notified of detailed information about the new rights 
provided under the VCAA.  This described the evidence needed 
to substantiate the appellant's claim, and specifically 
identified what evidence was needed from the appellant versus 
what evidence VA would attempt to procure.  The record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for 
VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.  

II.  Service Connection for the Cause of the Veterans' Death

The appellant contends that the veteran's death was the 
result of his active military service.  She asserts that he 
developed hypertension during military service and that this 
led to his eventual demise.  Alternatively, she contends that 
his service-connected disabilities contributed substantially 
and materially to his death.  See 38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. § 3.312.  

As a preliminary matter, the Board notes that the veteran was 
not diagnosed as suffering from hypertension during military 
service or during the applicable presumptive period.  See 
38 U.S.C.A. §§ 1101, 1110, 1112.  During a VA physical 
examination conducted in August 1950, his blood pressure was 
noted to be 130/80.  The first indication of the presence of 
hypertension is contained in the report of the veteran's VA 
hospitalization in June 1970.  At that time, his blood 
pressure was noted to be 200/110.  Notwithstanding the 
foregoing, however, it must be noted that there is no 
indication that hypertension either caused or contributed to 
the veteran's demise.  The veteran's death certificate 
indicates that he died as a result of respiratory failure due 
to or as a consequence of staphylococcus aureus pneumonia.  
Thus, even if the veteran had been service connected for 
hypertension, there is no indication that hypertension caused 
or contributed substantially and materially to his death. 

The remaining question is whether the veteran's service-
connected disabilities were either the principal or 
contributory cause of the veteran's death.  During his 
lifetime, the veteran was service connected for a residual 
scar in the right temporal region as the result of a shell 
fragment wound, evaluated as noncompensable; residuals of a 
bullet wound to the right mastoid area, evaluated as 
noncompensable; and residuals of a hemorrhoidectomy, 
evaluated as noncompensable.  In October 2002, a VA physician 
reviewed the veteran's records, noted the veteran's service-
connected disabilities, and concluded that it was unlikely 
that the veteran's death was related to either his military 
service or to any of his service-connected disabilities.  
Nothing of record contradicts that opinion.  

The Board must weigh the evidence available, and render an 
equitable determination.  In this regard, the Board notes 
that there simply is no medical evidence linking either the 
veteran's military service or his service-connected 
disabilities to the respiratory failure and staphylococcus 
aureus pneumonia that caused his death.  Therefore, the Board 
finds no reasonable basis upon which to predicate a grant of 
service connection for the cause of his death. 

The Board finds as to all matters that the doctrine of 
resolving doubt in the appellant's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  

III.  Entitlement to DIC Benefits Based Upon the Provisions 
of 38 U.S.C.A. § 1318

DIC benefits shall be awarded if, at the time of the 
veteran's death, he was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was totally disabling for either a continuous period of at 
least 10 years immediately preceding death, or was rated by 
VA as totally disabled continuously since his release from 
active duty and for at least five years immediately preceding 
his death.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  It 
should be pointed out that in January 2000, VA amended 
38 C.F.R. § 3.22 (the implementing regulation for 38 U.S.C.A. 
§ 1318) to restrict the award of DIC benefits to cases where 
the veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by 38 U.S.C.A. § 1318, or would 
have established such a right, but for clear and unmistakable 
error (CUE) in the adjudication of a claim or claims.  See 65 
Fed. Reg. 3388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

The record indicates that the veteran had been awarded 
nonservice-connected disability pension benefits during his 
lifetime.  The disabilities for which pension had been 
awarded included residuals of a cerebrovascular accident with 
left hemiparesis, hypertension, bilateral peripheral 
neuropathy of both feet, nystagmus, degenerative changes of 
the cervical spine, weak feet, postoperative residuals of a 
right inguinal hernia, and an anxiety neurosis.  As 
previously mentioned, his service-connected disabilities, to 
include residuals of a shell fragment wound of the right 
temporal region, residuals of a gunshot wound to the right 
mastoid area, and residuals of a hemorrhoidectomy had all 
been evaluated as noncompensable.  The appellant has not 
contended that the evaluation of the veteran's service-
connected disabilities were clearly and unmistakably 
erroneous; nor does the record appear to indicate otherwise.  
Thus, there is no legal basis upon which to predicate a grant 
of DIC benefits pursuant to 38 U.S.C.A. § 1318.  

In effect, the appellant has failed to state a claim pursuant 
to 38 U.S.C.A. § 1318 for which relief can be granted by the 
Board; accordingly, her appeal in this regard must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It must 
be remembered that the Board is bound in its decisions by the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
1991).  Moreover, because the law, rather than the facts, 
with regard to this issue is dispositive, the doctrine of 
resolving doubt is not for application with regard to this 
aspect of the appeal.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

